     Case 4:21-cv-00792 Document 1 Filed on 03/10/21 in TXSD Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ELIZABETH SORIANO                             §        CIVIL ACTION NO. __________
Plaintiff,                                    §
                                              §
V.                                            §
                                              §
PANDA EXPRESS INC.                            §
                                              §
Defendant.                                    §        NOTICE OF REMOVAL

                                NOTICE OF REMOVAL
TO THE UNITED STATES DISTRICT COURT:

        Defendant PANDA EXPRESS, INC. pursuant to 28 U.S.C. §§1441 and 1332,

provides notice of removal of this action styled Elizabeth Soriano v. Panda Express, Inc.,

Cause No. 2021-06810, currently pending in the 215th Judicial District Court of Harris

County, Texas, and in support thereof, respectfully shows unto this Court as follows:

        1.      Plaintiff Elizabeth Soriano filed her Original Petition on February 3, 2021,

claiming damages from a slip and fall. Plaintiff served Defendant with the citation on

February 8, 2021 therefore, this notice is timely under 28 U.S.C. § 1446(b).

        2.      Pursuant to 28 U.S.C. §1446 and the Local Rules of the United States

District Court for the Southern District of Texas, attached are the following:

        a.      All executed process in the case (Exhibit A);

        b.      Pleadings asserting causes of action and all answers to such pleadings

                (Exhibit B);

        c.      All orders signed by the state judge (none);

        d.      The docket sheet (none);

        e.      An index of matters being filed (Exhibit C);

        f.      A list of all counsel of record, including addresses, telephone numbers,

                and parties represented (Exhibit D).



HOULITIGATION:1724758.1
     Case 4:21-cv-00792 Document 1 Filed on 03/10/21 in TXSD Page 2 of 3




These documents represent all that are presently available as required.

           4.       The District Courts of the United States have original jurisdiction over this

action by reason of diversity of citizenship between the parties. 28 U.S.C. §1332.

Plaintiff’s Original Petition alleges that Plaintiff Elizabeth Soriano resides in Harris

County, Texas, and therefore is a citizen of the state of Texas. Defendant Panda Express,

Inc. is a California corporation with its principle place of business in Rosemead,

California. A corporation is deemed to be a “citizen” of the state where it maintains its

principal place of business and the state of its incorporation.1 Therefore, Defendant is a

citizen of the state of California.

           5.       Plaintiff’s Original Petition in the state court does not state a damages

amount; however, Plaintiff sent a demand to Defendant well in excess of seventy-five

thousand dollars, and thus the amount in controversy exceeds the sum of seventy-five

thousand dollars ($75,000.00), exclusive of interests and costs.

           6.       Removal of this cause of action is proper under 28 U.S.C. §1441. It is a

civil action brought in state court and the District Courts of the United States have

original jurisdiction over this action under 28 U.S.C. §1332, since the plaintiff and the

defendant are diverse in citizenship.

           7.       As required by 28 U.S.C. §1441, the 215th Judicial District Court of Harris
County, Texas falls within the geographical purview of this Court, and thus, venue is

proper in the United Stated District Court of the Southern District of Texas, Houston

Division.

           8.       Written notice of the filing of this Notice of Removal is being promptly

given to Plaintiff and a notice of Filing of Notice of Removal is promptly being filed with

the 215th District Court in Harris County, Texas, as required by 28 U.S.C. §1446(d).




1
    See 28 U.S.C. §1332(c)(1); see also, Hertz Corp. v. Friend, 559 U.S. 77. 130 S. Ct. 1181, 1185-86 (2010).


HOULITIGATION:1724758.1
                                                       2
   Case 4:21-cv-00792 Document 1 Filed on 03/10/21 in TXSD Page 3 of 3




        WHEREFORE, PREMISES CONSIDERED, Defendant Panda Express, Inc.

prays that the state action now pending in 215th District Court in Harris County, Texas, be

removed to this Court, and for any further relief to which Defendant is justly entitled.



                                              Respectfully submitted,
                                              MEHAFFYWEBER, P.C.

                                              By:/s/Maryalyce W. Cox
                                              Maryalyce W. Cox
                                              State Bar No. 24009203
                                              One Allen Center
                                              500 Dallas, Suite 2800
                                              Houston, Texas 77002
                                              Telephone - (713) 655-1200
                                              Telecopier - (713) 655-0222
                                              maryalycecox@mehaffyweber.com

                                              ATTORNEYS FOR DEFENDANT
                                              PANDA EXPRESS, INC.

                                CERTIFICATE OF SERVICE

       In addition to e-filing, this is to certify that a true and correct copy of the above
and foregoing instrument has been forwarded by Certified Mail, return to receipt
requested, to all counsel of record on this the 10th day of March, 2021 pursuant to both
the Texas Rules of Civil Procedure and the Federal Rules of Civil Procedure. .


                                                      Maryalyce W. Cox
                                                      Maryalyce W. Cox




HOULITIGATION:1724758.1
                                             3
